 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DEANDRE ROBINSON,                                     1:18-cv-01400-DAD-SAB (PC)

12                       Plaintiff,
                                                            ORDER DENYING REQUEST TO ENFORCE
13            v.                                            SETTLEMENT AGREEMENT AS
                                                            PREMATURE
14    COX, et al.,
                                                            (ECF No. 40)
15                       Defendants.
16

17

18          Plaintiff Deandre Robinson (“Plaintiff”) is a state prisoner who proceeded pro se and in

19   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

20          On November 8, 2019, a settlement conference was held before the undersigned. The

21   terms and conditions of the settlement agreement were placed on the record and the Court

22   retained jurisdiction to enforce the settlement. (ECF No. 36.)

23          On November 14, 2019, the parties filed a stipulation to dismiss this action with prejudice

24   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), (ECF No. 38), and the action was

25   terminated by operation of law, (ECF No. 39).

26          Currently before the Court is Plaintiff’s motion to enforce the settlement agreement, filed

27   February 12, 2020. (ECF No. 40.) In his motion, Plaintiff states that Defendants have not

28   fulfilled their part of the settlement agreement. (Id.)

                                                        1
 1          As noted in the settlement terms placed on the record on November 8, 2019, the agreed

 2   payment from Defendants could take as long as one-hundred eighty (180) days from completion

 3   of all necessary settlement paperwork. (See ECF No. 36.) Dispositional documents were filed in

 4   this action on November 14, 2019, which is only ninety (90) days from the date of filing of

 5   Plaintiff’s motion to enforce the settlement agreement. As the full 180 days has not yet expired,

 6   Plaintiff’s motion for enforcement of the settlement agreement is premature.

 7          Accordingly, Plaintiff’s motion to enforce the settlement agreement, (ECF No. 40), is

 8   DENIED, without prejudice, as premature.
     IT IS SO ORDERED.
 9

10      Dated:     February 18, 2020                         /s/ Barbara   A. McAuliffe             _
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
